Order entered September 1, 2020




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                 No. 05-20-00179-CV

                    IN THE INTEREST OF A.P.N., A CHILD

                On Appeal from the 330th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-18-05082

                                        ORDER

      Before the Court is appellant’s August 28, 2020 motion to extend time to file

his brief.   Appellant explains the extension is necessary because the reporter’s

record filed July 20, 2020 is “illegible,” contains “numerous typographical errors,”

and “is not logical;” “the reasoning” in the record “is not accurate;” and

“grammatically,” the record “does not make sense.” Appellant asks the Court to

order the reporter, LaToya Young, to “review and revise” the record and file the

revised record by a date certain. He further asks the Court to set the deadline for

filing his brief to thirty days from the date the corrected record is filed.
       We note appellant does not identify the portions of the record that are

inaccurate and does not indicate whether the record can be corrected by agreement

of the parties without the reporter’s recertification. See TEX. R. APP. P. 34.6(e).

Accordingly, we DENY the motion without prejudice to refiling.

      On the Court’s own motion, we EXTEND the deadline for filing appellant’s

brief to September 15, 2020.

                                            /s/    ERIN A. NOWELL
                                                   JUSTICE